     Case 4:19-cv-00892-HSG Document 34 Filed 04/04/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                       Plaintiffs,                              Case No.: 4:19-cv-00892-HSG

                       v.

        DONALD J. TRUMP, President of the                      DECLARATION OF KEVIN
United States, in his official capacity; PATRICK          BIXBY, EXECUTIVE DIRECTOR,
M. SHANAHAN, Acting Secretary of Defense, in              SOUTHWEST ENVIRONMENTAL
his official capacity; KIRSTJEN M. NIELSEN,               CENTER
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                       Defendants.



       My name is Kevin Bixby and I declare:


       1.      I am over the age of eighteen, and I am competent to make this declaration. I provide

this declaration based upon my personal knowledge. I would testify to the facts in this declaration

under oath if called upon to do so.

       2.      I am the Executive Director and founder of the Southwest Environmental Center in

Las Cruces, New Mexico, an organization that forms part of the Southern Border Communities

Coalition (“SBCC”). In addition, for over one year I have served on SBCC’s Steering Committee,

directing and coordinating SBCC’s decisions at the organizational level.

       3.      I founded the Southwest Environmental Center in 1991 to reverse the accelerating

loss of plants and animals worldwide through protection and restoration of native wildlife and their

habitats in the southwest. The Southwest Environmental Center has approximately 2000 dues-

paying members, the majority of whom live in Southern New Mexico. It works statewide in New



                                                      1

                                      DECLARATION OF KEVIN BIXBY

                                        CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 34 Filed 04/04/19 Page 2 of 5



Mexico and our campaigns extend into Eastern Arizona and West Texas. For example, for decades

we have been actively involved in restoring riparian and aquatic habitats along the Rio Grande in

southern New Mexico and west Texas, to create a “string of pearls” of restored and protected

habitats up and down this reach.

       4.      In addition to restoration, our work involves grassroots organizing, public education,

and petitioning the government about preservation and restoration. In one such campaign, we are

working to restore highly-endangered Mexican wolves to the Southwest in Arizona and New

Mexico, including by advocating for the establishment of a Mexican Wolf Center in Grant County,

New Mexico. In another, we are fighting to end wildlife killing contests, and are on the cusp of New

Mexico outlawing coyote killing contests.

       5.      The national emergency declaration, and the construction of a border wall using funds

that have not been appropriated by Congress, are causing and will continue to cause irreversible

damage to Southwest Environmental Center. They also threaten lands that I cherish and have

devoted my life to protecting.

       6.      With the Southwest Environmental Center and in my personal capacity, I have on

several occasions traveled the areas threatened with construction, including lands encompassed in

so-called “El Paso Project 1” where the Department of Defense will finance Department of

Homeland Security construction. Southwest Environmental Center members enjoy these areas for

camping, hiking, hunting deer, javelina and quail, and bird watching. I enjoy hiking and camping in

these areas, and intend to do so as long as I am able. They are beautiful to me—rolling Chihuahuan

desert scrubland, adjacent to several mountain ranges, with arroyos and diverse vegetation creating

an undulating landscape. There are several isolated desert hills and peaks that provide unique habitat

for different species of plants and animals—they are called sky islands, like islands in a sea of

desert. Border wall construction in these areas will harm these lands at a time when communities

here are being revitalized around eco-tourism and the attraction of expansive vistas and wildlife

viewing.

                                                       2

                                       DECLARATION OF KEVIN BIXBY

                                         CASE NO: 4:19-cv-00892-HSG
      Case 4:19-cv-00892-HSG Document 34 Filed 04/04/19 Page 3 of 5



       7.      Southwestern New Mexico is one of the most biologically diverse areas of the United

States due to the confluence of different biomes and northern and southern wildlife species. The

Pentagon’s recently-announced plan to seize $1 billion from military personnel funding and use it to

build 57 miles of new border wall, including 46 miles in New Mexico, would culminate in nearly

half of New Mexico’s international border being walled off. Construction in “El Paso Project 1”

will completely wall off Doña Ana County, where we reside, and much of neighboring Luna County.

Additional construction in New Mexico, including the threat to wall off the bootheel, would further

destroy the environments that Southwest Environmental Center is devoted to protecting and

restoring.

       8.      With Southwest Environmental Center, we frequently visited Southern New Mexico

over the last year, seeking in part to learn about the wildlife that lives in the area and to educate the

public about it. About one year ago, Southwest Environmental Center installed wildlife cameras in

adjacent habitats immediately east of planned construction, for approximately 20 miles west of Santa

Teresa, New Mexico (approximately to the point where “El Paso Project 1” begins). Our goal has

been to learn and share information about the wildlife that lives in these habitats, often hidden from

human view. Our cameras documented the presence of mountain lions, mule deer, coyotes, bobcats,

gray foxes, badgers, birds, bats, rabbits, and other species, many of which are too large to pass

through bollard-wall construction with its four-inch gaps between bollards.

       9.      The animals that will be impacted by construction in “El Paso Project 1” include

threatened or endangered species. The wall will prevent some endangered species, such as jaguars

and ocelots, from reoccupying historic habitat in the U.S. It will prevent genetic exchange between

small populations of extremely endangered Mexican wolves on either side of the border. The impact

on all species too large to pass will be dire. Some will likely die because they will not be able to

reach the food and water resources they need to survive. Wildlife populations on either side of the

border will be permanently fragmented and disconnected, and therefore more vulnerable to



                                                        3

                                        DECLARATION OF KEVIN BIXBY

                                          CASE NO: 4:19-cv-00892-HSG
      Case 4:19-cv-00892-HSG Document 34 Filed 04/04/19 Page 4 of 5



catastrophic events like disease as well as the loss of healthy genetic variability. A border wall will

also prevent animals from adjusting their range in response to climate change.

       10.     Because of the emergency declaration and the realized threat of constructing outside

of the Rio Grande Valley Border Patrol Sector, the Southwest Environmental Center has been forced

to carefully monitor risks to Southwestern lands, including in Texas, New Mexico, and Arizona. We

have devoted significant time to identifying the location and timing of construction that will occur

without congressional process or approval. For example, upon learning in March that the Secretary

of Defense would provide $1 billion to the Department of Homeland Security to build a wall, I spent

two days working with coalitions to discern the location of construction. Upon receiving

coordinates, I spent additional hours mapping out where the wall would go—sadly, in our backyard.

We have been forced to spend this time in order to protect the land, to organize within SBCC, and to

educate Southwest Environmental Center’s members and the public.

       11.     The Southwest Environmental Center has also been caused to devote resources to

answering calls from members, the public, and government officials requesting information about

what is happening and what can be done. We are mapping out not only the area identified as “El

Paso 1,” but the other areas in the Southwest identified for priority construction in correspondence

from the Department of Homeland Security to the Department of Defense. Our Communications

Director, Amanda Munro, has begun and will continue creating media kits about the impacts of

construction in all 11 of the identified projects. This work takes her away from her other

responsibilities, such as our ongoing organizing to protect special places like Otero Mesa, and

coordinating efforts to reform wildlife policies in New Mexico and other states.

       12.     We should honor and protect the lands of the Southwest. The habitats and wildlife

that flourish in these lands will be injured, and perhaps forever lost, if a border wall is built. As

director of Southwest Environmental Center, and speaking for myself, the consequences of such

construction for my work, and the quality of my life as a visitor to these lands, are devastating.



                                                        4

                                        DECLARATION OF KEVIN BIXBY

                                          CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 34 Filed 04/04/19 Page 5 of 5



       I hereby declare under the penalty of perjury pursuant to the laws of the United States that

the above is true and correct to the best of my knowledge.

       EXECUTED this 4th day of April, 2019.




       Kevin Bixby




                                                     5

                                      DECLARATION OF KEVIN BIXBY

                                        CASE NO: 4:19-cv-00892-HSG
